DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 07/13/2022 has been entered and considered. Upon entering claims 1, 3, 5, 7, 11, 15 have been amended, claims 4, 6 have been canceled.
Allowable Subject Matter
Claims 1-3, 5, 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein the switching unit includes electronic switches and is adapted to be controlled by an electronical control unit in order to switch between the AC and DC input/output modes, wherein the first terminal is connected to an end of the first arm through a first electrical conductor, the second terminal is connected to an end of the second arm through a second electrical conductor and the third terminal is connected to an end of the third arm through a third electrical conductor, and wherein a first electronic switch of the switching unit is connected between the first and second terminals or between the first and second conductors or between the first arm and the second arm, and a second electronic switch is connected between the second and third terminals or between the second and third conductors, or between the second arm and the third arm, the first and second electronic switches being in an electrically blocking state in the AC input/output mode and are in an electrically passing state in the DC input/output mode” and in combination with other limitations.
Claims 1-3, 5, 7-17 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836